DIVISION TWO.-
Sherwood, J.
I. Various grounds have been assigned for the reversal of the judgment in this cause, some of which will now be considered,
*552The theory on which this cause was tried in the court below was that defendant was the wife and agent of her then husband Erwin Spraul, and as such gave the command which it is claimed indirectly resulted in the litigated injury. The whole case turns on the point whether, in giving such order, defendant was guilty of a mere omission of duty or negligence, while acting within the scope of her implied authority derived from her husband, or whether she was guilty of an actionable misfeasance.
In a very early case, Chief Justice Holt clearly drew the distinction between the nonliability of a person to a third party because of negligence, or nonfeasance and misfeasance, or positive wrong, saying: “It was objected at the bar, that they have this remedy against Breese. I agree, if they could prove that he took out the bills, they might sue him for it; so they might anybody else on whom they could fix that fact; but for a neglect in him they can have no remedy against him; for they must consider him only as a servant; and then his neglect is only chargeable on his master, or principal; for a servant or deputy, quatenus such, can not he charged for neglect, but the principal only shall be charged for it; but for a misfeasance an action will lie against a servant or deputy, but not quatenus a deputy or servant, but as a wrongdoer. As if a bailiff, who has a warrant from the sheriff to execute a writ, suffer his prisoner by neglect to escape, the sheriff shall be charged for it, and not the bailiff; but if the bailiff turn the prisoner loose, the action may be brought against the bailiff himself, for then he is a kind of wrongdoer or rescuer; and it will lie against any other that will rescue in like manner.” Lane v. Cotton, 12 Mod. 488.
In commenting on the case just cited, the rule is tersely stated: “That an agent is personally liable to *553third parties for doing something which he ought not to have done, "but not for not doing something which he ought to have done. In the latter case the agent is liable only to his employer.” Ewell’s Evans on Agency, p. 438.
On this topic, an eminent commentator observes: “We come, in the next place, to the consideration of the liability of agents to third persons, in regard to torts or wrongs done by them in the course of their agency. * * * And here the distinction ordinarily taken is between acts of misfeasance or positive wrongs and nonfeasances or mere omissions of duty by private agents. * * The master is always liable to third persons for the misfeasances and negligences and omissions of duty of his servant, in all cases within the scope of his employment. So the principal, in like manner, is liable to third persons for the like misfeasances, negligences, and omissions of duty of his agent, leaving him to his remedy over against the agent in all cases, where the tort is of such a nature as that he is entitled to compensation. * * * The agent is also personally liable to third persons for his own misfeasances and positive wrongs. But he is not * * * liable to third persons for his own nonfeasances or. omissions of duty, in the course of his employment. His liability, in these latter cases, is solely to his principal. * * * And hence the general maxim as to all such negligences and 'Omissions of duty, is, in cases of private agency, respondeat superior. * * *
“The ■ distinction, thus propounded, between misfeasance and nonfeasance, between acts of direct, positive wrong and mere neglects by agents as to their personal liability therefor, may seem nice and artificial, and partakes, perhaps, not a little of the subtilty and over-refinement of the old doctrines of the com*554mon law. It seems, however, to be founded upon this ground, that no authority whatsoever from a superior can furnish to any party a just defense for his own positive torts or trespasses; for no man can authorize another to do a positive wrong. But, in respect to nonfeasances or mere neglects in the performance of duty, the responsibility '-therefor must arise from some express or implied obligation between particular parties standing in privity of law or contract with each other; and no man is bound to answer for any such violations of duty or obligation, except those to whom he has become directly bound or amenable for his conduct.” Story on Agency [9 Ed.], secs. 308, 309.
It will be pertinent, in this connection, to briefly note the facts and rulings in some early cases which serve to illustrate what has been quoted from the text writers. Thus in Bell v. Catesby, Roll. Abr., 78, pl. 20, it was resolved that if an underbailiff of a liberty levy a debt by virtue of a warrant of fieri facias, and then conceal the writ, and make no certificate, -an action on the case lies against him; for this reason, that he has done a personal tort. Vid. 1 Vin. Ab. 573. In Marsh and Astrey’s Case, 1 Leon. 146, an undersheriff was held liable for returning a tenant summoned when he was not, upon the ground that this was a positive act, and not a mere negligence. In Cameron v. Reynolds, 1 Corp. 403, it was held that an action did not lie against an undersheriff for refusing to execute a bill of isale to plaintiff under a fieri facias. And Lord Mansfield said: '“It is an action * * * for a breach of duty in .the office of sheriff. Wherever that is the case, the action must be brought against the high sheriff * '* *; and if it proceeds from the default of the undersheriff or *555bailiff, that is a matter to be settled between them and the high sheriff.”
These eases all go to point out the essential difference which exists between “acts of direct and positive wrong” which are misfeasances, and render the agent personally liable, and “mere neglects” or nonfeasances in which the liability is cast alone on the principal or master. This distinction finds illustration in Harriman v. Stowe, 57 Mo. 93, where the defendant, acting as the agent of his wife, and- being a carpenter, built a trap door, and did the work so negligently that a third person fell through the hatchway, which the door covered, and was injured, and it was held that the party injured was entitled to recover of the agent on the ground that the act which caused the injury, viz.: defectively constructing the trap door, was a misfeasance as contradistinguished from a mere nonfeasance or omission of duty, and this was thus ruled after extensive jand approving citations and quotations from Story and other authorities heretofore cited.
In Horner v. Lawrence, 37 N. J. L. 46, this case .arose: Eorsyth, owning a strip of woodland through which a railroad ran, procured the wood to be cut, and employed Horner to haul it. Horner, in order to reach said woodland, obtained permission from Lamb, the owner of an adjoining field, where the hogs of Lawrence were being pastured, to pass* through the filed and to open a gap in the fence at a certain place, with directions to close it up after he went in and after he came out, as the hogs and cattle in the field might get through on the railroad and get killed; and Horner passed through with his teams, leaving the gap open while the wagons were being loaded, but closing it when he went out; the hogs escaped through the gap and one was killed and the other injured on the railroad; held, that the leaving down the bars *556by Horner was not a mere neglect, but an intentional and willful violation of his authority, and a misfeasance for which, as a servant or agent of Forsyth, he can not claim exemption against the party injured.
In Mississippi, a very marked illustration of the point in hand has occurred, where it was ruled that an agent in charge of a plantation was not liable to the owner of an adjoining plantation for damage resulting from the malicious neglect and refusal of the agent to keep open a drain which it was his duty as such agent to keep open; and that the only liability incurred by the agent was to his principal. Feltus v. Swan, 62 Miss. 415.
As heretofore seen from the authorities cited, they generally announce the doctrine that, in order to charge the agent with liability, such liability must spring from, and have its origin in, an act of direct and positive wrong done by the agent to the injured party. This idea is happily expressed in Delaney v. Rochereau, 34 La. Ann 1123, where Bermudez, C. J., says: “The whole doctrine on that subject culminates in the proposition that, wherever the agent’s negligence, consisting in his own wrongdoing, therefore in an act, directly injures a stran ger, then such stranger can recover from the agent damages for the injury. Story on Agency, 308, 309; lb. on Bailments, 165; Shearman & Redfield on Negligence, [Ed. 1874], 111, 112, Evans on Agency, Notes by Ewell, 437, 438; Wharton on Negligence, 535, 78, 83, 780.”
“By Anglo-American law, a servant who by neg- ■ ligence in the discharge of his duties injures a third person is not personally liable to such third person. The maxim respondeat superior prevails; the principal is liable for the injury, and the agent is then liable to the principal for damages which the latter may have *557sustained.” Wharton’s Commentaries on Agency and Agents, sec. 535.
Now in this case nothing can be clearer than that defendant was acting within the orbit of her duty to her husband when giving the order alleged in the petition. This is the theory of the petition which claims that the command was negligently given, owing to the fact that the ladder furnished for climbing into the loft, by reason of its length, could not be used for that purpose with safety. So that it readily appears that defendant in giving the order was not guilty of cm act of direct and positive wrong to plaintiff, but simply of giving an order in her husband’s business, which, solely owing to the length of the ladder, furnished by her husband, for the purpose, and she having no other, was a negligent order. But it must be remembered that it ivas no part of defendant’s duty to furnish a ladder of proper length, nor does it appear she had the wherewithal to do so. If it was not her duty, then she can not be charged with even so much as negligence in failing to provide a ladder of requisite length; for. negligence is simply duty violated or unperformed. The mere giving of the order, then, to get the pigeons was not a negligent order. It was her husband’s duty, to furnish a ladder of proper length, and it is thé rule that a servant is • never liable for the negligence of his master,, nor can an action be maintained against a servant, unless he can be considered as a wrongdoer. A servant is never liable to a third person merely for not doing that which it was the duty of the master to do. Hill v. Caverly, 7 N. H. 215. 'Thus, where a master, having an unsafe and insufficient dam across a stream of water, ordered his servant to shut the gate and keep it shut until ordered to raise it, and the servant obeyed the order, by means of which the water was raised so high that the *558dam broke away, and an injury wasi done to a third person, it was held that the servant was not liable. See, also, Bishop on Non-Contract Law, secs. 695, 628, 446.
With respect to the use of the word misfeasance by Lord Holt in the passage already copied, the learned author heretofore quoted says: “For negligences, Lord Holt tells us, the servant is not liable; for misfeasances he is liable. If we are to understand by negligences, in .Lord Holt’s sense, those imperfections in the discharge of duty which are incident to the labor of all men when under the control of others, and if we are to regard as misfeasances those torts which are committed by the servant out of the line of his employment, when acting on his own responsiblity, then we can reconcile the famous passage just quoted not only with the principles here advocated, but with the analogies of the law in other relations.” Wharton’s Commentaries, Agency and Agents, sec. 536.
This view accords with the views of Story and others, as to the distinction between “mere neglects” and misfeasances or positive wrongs, and conclusively shows that defendant, not having crossed the boundaries of her implied employment, was in nothing derelict and in nothing liable so far as concerns plaintiff. There are cases, indeed, where an order when given by an agent results in direct injury to a third person, and the agent there will be held liable to the person injured.
Thus in Bell v. Josselyn, 3 Gray, 309, it was ruled that an agent, who negligently directed water to be admitted to the water pipe in a room of his principal’s house, over which he had general management, thereby flooding a tenement below, was personally liable. There, it was held that it was an act of mere nonfeasance on the part of the defendant to fail to examine *559the condition of the pipes before causing the water to be let on, but that the turning on of the water without such precedent examination was a misfeasance, and none the less so because preceded by a nonfeasance, and so the action of tort against the defendant was maintained. In that case, however, the agent was acting in an independent sphere of action; “pursued his own way” and consequently occupied a different and higher plane of liability than the defendant wife in the case at bar, owing to her subordinate position in the household and the matrimonial relations she sustained, because when the agent, by the negligent performance of his ordinary duties, injures a third person, only-the principal is liable if the agent’s individuality is absorbed in that of the principal; for wherever there is liberty there is liability and vice versa. Wharton’s Agency, secs. 537, 538.
This further difference between the case instanced and the present one consists in the fact that the order in that case was as much a direct and positive wrong as though the fingers of the agent had turned the water on instead of his tongue.
There are cases, too, of omission which may result in liability, and this illustration is given in the Digest in the discussion of the Aquilian law: “One servant lights a fire and leaves the care of it to another. The latter omits to check the fire, so that it spreads, and burns down a villa. Is there any one liable for the damages'? The first servant is chargeable with no negligence, and the second chargeable only with an omission. Of course, if we apply to this case the maxim that a mere omission can not be the basis of a suit, there be no redress.” In such ease the eminent author from whom quotations have- already been made, says: ‘ ‘It is clear that in the case before us the nonaction of the second servant is equivalent to action. He undertakes *560the charge of the fire, and in the imperfect performance of this charge he acts aggressively and positively. So, also, is it in the well known ease of a physician who undertakes the care of a patient.” Wharton on the Law of Negligence [2 Ed.], sec. 80.
Of course, no such “aggressive and positive” omission can be laid at the door of defendant, and consequently no such liability as springs from an omission of that sort.
There are cases where a servant is liable to his fellow servant for negligence resulting in injuries to the latter; but .it is believed it will be found upon examination that no such liability attaches except where tsome physical act is done by the servant, and results to the damage of his fellow, or where the servant occupies an independent plane, and his orders to his fellow servants are equivalent in force, effect and resultant injury to a physical act, as in Bell v. Josselyn, supra.
Where the servant acts as the master’s representative “without liberty,” he is not responsible for injuries to his fellow servant resulting from his negligence, unless those injuries are either directly or in effect positive physical wrongs, for which he would be legally liable were he acting without, instead of with, orders. Whart. on -the Law of Neg. [2 Ed.], secs. 245, 246; Whart. Ag., sec. 535.
The ease of Osborne v. Morgan, 137 Mass. 1, affords apt illustration of the principle which renders liable an agent who, acting in an unfettered way, has the general conduct and control of affairs, and gives ;an order which necessarily-.and immediately results in injury to an inferior fellow servant. There, the order given by the general superintendent should not have been given, because, as said by Devens, J.: “A single careful glance would have shown the hazardous condition in *561•which the machinery was to be left * * * and which the execution of the ord er made dangerous. ’ ’ There the order was the legal equivalent of a direct and physical wrong, as much so as though the hands of the general superintendent had removed the closet instead of the hands of his subordinates. In that case, too, an instruction was approved that “the plaintiff must show, in regard to the defendant, he would hold, that that defendant had a duty in regard to the use of the apparatus, keeping it in repair and in condition to use, put upon him by the corporation.”
Rogers v. Overton, 87 Ind. 410, is another instance where an inferior fellow servant suffered injury as the direct result of an order of his superior fellow servant for which the latter was held liable.
There are cases also' where husband and wife, either one or both, as the circumstance happened, have been held liable for their joint or several torts. Many of these cases have been exhaustively .cited and reviewed by Burgess, J., in Flesh v. Lindsay, 115 Mo. 1. But in none of those cases, and in none which a careful research has been able to discover, has a single instance been found where a wife, in giving her orders in and about her household affairs to one of her domestics, has been held liable for injuries resulting to such servant. And the fact that no such precedent can be found is cogent evidence that such a rule of law does not exist. Venable v. Railroad, 112 Mo. 103, and cases cited.
And certainly the nonliability of the defendant wife ought to be the dominant principle in surroundings such as this record presents. Here defendant was environed by the confines of a narrow and limited authority. She was “subdued, to the very quality of her lord.” She was the mouthpiece of her husband, as much so as if she had said, “Anna, my husband says *562go up and get down the pigeons,” in which case it would hardly be contended that defendant could have been held liable to an action.
The premises considered, it seems to me that the circumstances in evidence as disclosed by the record, show no liability on the part of- defendant, when considered as acting as the implied agent of her husband.
II. There are other reasons tending toward the same conclusion of defendant’s nonliability. It is well settled law that an employer is not bound to furnish his employees the safest known appliances,' tools or machinery, the latest approved patterns of tools and improvements therein, etc., nor does he render himself liable by. failing to discard tools or appliances which are not such, and to supply their places with those which are more safe. 2 Thompson on Neg., p. 983; Blanton v. Dold, 109 Mo. 64.
In cases like the present it seems that, the risk of injury being but small, the use of very primitive and inefficient implements is allowable, and such use will fill the measure of ordinary care. The master is not the ivarrantor of the tools furnished his servants; having exercised iordinary care in the selection of the implements, his liability, so far as mere selection is concerned, ceases. Beach on Contrib. Neg. [2 Ed.], secs. 351, 352, and cases cited.
III. Again, no principle is more frequently enunciated, or more often applied in the adjudicated cases, than that which holds that an employee, in engaging in the service of another, assumes the risks incident to such employment, and this is especially true of seen dangers and patent defects. Where ordinary inspection and carefulness will enable the employee to avoid the danger, there he will be required to use such inspection and carefulness. “But it is held that, wherever the employee’s means of information are equal to or *563greater than those of his employer, the employer * * * will not be liable in case of injury from a defect of that sort. But this is, perhaps, but little more than to say that the servant, as well as the master, is bound to ordinary care. Eor patent dangers or defects, the master, as a rule, is not liable, and in many cases it has been held that they need not be pointed out, even to minor employees, if the latter be capable of discerning them.” Beach on Contrib. Neg. [2 Ed.], sec. 359.
The learned author gives some instances where employers have been held exempt from liability. Thus: “One who works on a raised platform without railing takes the risk of falling off; and a laborer employed to wheel earth along the edge of a bank when the posts are coming out of the ground, is presumed to know the danger and to assume the risk of the bank caving in. Where a servant who was killed by falling through a hatchway knew when he entered the employment that there were no guards around it, ho took all risks incident to the employment. So, also, a workman employed by a railroad company to stand in a dangerous place to signal trains assumes the obvious risks of the position, and a railroad track walker, who knew that coal was customarily overloaded on tenders, could not recover for injuries from the fall of a piece of it; and a section hand can not complain of the increased risk in being ordered out to work on a foggy day, nor while pushing a hand car, of falling into a properly constructed waterway, nor the' risk from special trains not running on schedule time. • One, however, whose employment in a railroad yard requires him to move damaged cars, takes the risk of mistaking damaged cars for sound ones. * * *” Ib., sec. 360.
This doctrine is firmly rooted in this court, and has received its frequent sanction. Thomas v. Railroad, 109 Mo. 187, and cases cited; Bishop on Non-Contract *564Law, sec. 675, and the quite recent case of Wilson v. Tremont 7 Suffolk Mills, 34 N. E. Rep. 90; Williams v. Railroad, 119 Mo. 316; Fugler v. Bothe, 117 Mo. 475; Watson v. Coal Co., 52 Mo. App. 366.
The rule is generally applied in actions brought by employee against employer, but no reason is perceived why the rule should not be equally applicable to the circumstances of the present case. As already seen, the plaintiff was fully conversant with the alleged defect in the ladder; its length, for otherwise, it was sound. She had ascended it four or five times before, and gotten the pigeons out of the loft without trouble, and as this thing occurred four* or five times a year, as plaintiff says she had been using the new ladder a year or more when the accident happened. She had also used the old ladder before it had been discarded. So that it is simply indisputable that if ever the doctrine of the assumption of obvious risks is to be applied, it ought to be applied in the present instance. Being thus applied, the result seems to be inevitable that plaintiff on this ground alone has no cause of action and no standing in court.
For the reasons aforesaid, the judgment should be1 reversed and the petition dismissed.
All concur, except in the last paragraph.
IN BANG.
Per Curiam. — The judgment herein is reversed and the petition dismissed, as directed in the foregoing opinion of Sherwood, J., in division number two, Robinson, J., concurring with Judge Sherwood in the opinion, Macfarlane, J., in the third paragraph, Barclay, J., specially, Brace, C. J., G-antt and Burgess, JJ., dissenting.